Case: 19-2434   Document: 45     Page: 1    Filed: 02/03/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                 LEROY R. GOODSON,
                      Petitioner

                            v.

      DEPARTMENT OF VETERANS AFFAIRS,
                   Respondent
             ______________________

                       2019-2434
                 ______________________

    Petition for review of the Merit Systems Protection
 Board in No. PH-0714-19-0171-I-1.
                 ______________________

                Decided: February 3, 2021
                 ______________________

    THOMAS G. WOLPERT, Wolpert Schreiber McDonnell
 P.C., Royersford, PA, for petitioner.

     GEOFFREY MARTIN LONG, Commercial Litigation
 Branch, Civil Division, United States Department of Jus-
 tice, Washington, DC, for respondent. Also represented by
 JEFFREY B. CLARK, ELIZABETH MARIE HOSFORD, ROBERT
 EDWARD KIRSCHMAN, JR.
                  ______________________

     Before MOORE, REYNA, and STOLL, Circuit Judges.
Case: 19-2434    Document: 45      Page: 2    Filed: 02/03/2021




 2                                            GOODSON   v. DVA



 MOORE, Circuit Judge.
     Leroy R. Goodson appeals a final decision from the
 Merit Systems Protection Board affirming the Department
 of Veterans Affairs’ removal of Mr. Goodson for miscon-
 duct. Goodson v. Dep’t of Veterans Affairs, No. PH-0714-
 19-0171-I-1, 2019 WL 3550392 (M.S.P.B. July 29, 2019).
 For the following reasons, we vacate and remand.
                        BACKGROUND
     Beginning in 2012, Mr. Goodson worked in food service
 at the Veterans Medical Center in Coatesville, Pennsylva-
 nia. In a February 15, 2019 letter, the Chief of Nutrition
 and Food Service at the Medical Center, Laura Sarmento,
 proposed removing Mr. Goodson from employment for in-
 appropriate conduct in a verbal confrontation with a pa-
 tient. See 38 U.S.C. § 714. Ms. Sarmento reasoned that
 removal was the proper penalty (1) because of Mr. Good-
 son’s prior suspension for “making lewd comments” and en-
 gaging in “sexually suggestive actions, along with
 disrespectful behavior towards a supervisor,” (2) because
 “[e]mployees are expected to treat Veterans with kindness
 and respect at all times,” and (3) because “it is the respon-
 sibility of all employees to promote a productive work envi-
 ronment free of inappropriate conduct and vulgarities.”
 J.A. 120–21. On February 27, 2019, the Director of the
 Medical Center, Carla Sivek, found substantial evidence
 supported the charge of inappropriate conduct and re-
 moved Mr. Goodson. J.A. 113.
     Mr. Goodson appealed his removal to the Board. He
 argued that the Board should consider whether the penalty
 is out of proportion with the alleged misconduct, particu-
 larly when there are mitigating factors. In an initial deci-
 sion, the Chief Administrative Judge rejected
 Mr. Goodson’s argument, holding that § 714(d)(2)(B) nei-
 ther requires nor allows consideration of the factors used
 to consider the reasonableness of a penalty as articulated
 in Douglas v. Veterans Administration, 5 MSPB 313 (1981).
Case: 19-2434       Document: 45    Page: 3    Filed: 02/03/2021




 GOODSON   v. DVA                                             3



 See J.A. 3; see also J.A. 4. The Chief AJ also sustained the
 charge of inappropriate conduct, and therefore, affirmed
 Mr. Goodson’s removal. The initial decision became final
 on September 2, 2019. Mr. Goodson appeals. We have ju-
 risdiction under 28 U.S.C. § 1295(a)(9).
                          DISCUSSION
      We “hold unlawful and set aside” a Board decision that
 is: “(1) arbitrary, capricious, an abuse of discretion, or oth-
 erwise not in accordance with law; (2) obtained without
 procedures required by law, rule, or regulation having been
 followed; or (3) unsupported by substantial evidence[.]”
 5 U.S.C. § 7703(c).
     Mr. Goodson argues the Board erred in holding
 38 U.S.C. § 714(d)(2) precludes considering mitigation of
 his removal penalty.        Subsections 714(d)(2)(A) and
 714(d)(2)(B) state:
     (A) Notwithstanding section 7701(c)(1)(B) of title 5,
     the administrative judge shall uphold the decision
     of the Secretary to remove, demote, or suspend an
     employee under subsection (a) if the decision is
     supported by substantial evidence.
     (B) Notwithstanding title 5 or any other provision
     of law, if the decision of the Secretary is supported
     by substantial evidence, the administrative judge
     shall not mitigate the penalty prescribed by the
     Secretary.
 Mr. Goodson argues we must vacate and remand under
 Sayers v. Department of Veterans Affairs, 954 F.3d 1370
 (Fed. Cir. 2020). 1 In Sayers, we held that “§ 714 requires


     1   Mr. Goodson also argues that the Board’s failure to
 consider the penalty’s reasonableness violated his right to
 due process. Because we vacate and remand, we need not
 reach that issue.
Case: 19-2434     Document: 45      Page: 4   Filed: 02/03/2021




 4                                            GOODSON   v. DVA



 the Board to review for substantial evidence the entirety of
 the VA’s removal decision—including the penalty—rather
 than merely confirming that the record contains substan-
 tial evidence that the alleged conduct leading to the ad-
 verse action actually occurred.”       Id. at 1379.      The
 government argues Sayers was wrongly decided. We, how-
 ever, are bound by the Sayers decision unless it is overruled
 en banc or by the Supreme Court. The Chief AJ’s decision,
 which issued before our decision in Sayers, explicitly re-
 fused to consider the penalty determination for Mr. Good-
 son. Accordingly, we must vacate and remand for the
 Board to consider whether the removal penalty is sup-
 ported by substantial evidence.
                        CONCLUSION
     Because the Board failed to consider whether Mr.
 Goodson’s removal penalty was supported by substantial
 evidence, we vacate and remand.
                 VACATED AND REMANDED
                            COSTS
     No costs.